Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims

Claims 1-21 have been reviewed and are addressed below.

Response to Amendment/Arguments
Applicant’s amendments filed on 12-10-21 has been entered and are addressed below.
With respect to applicant’s arguments regarding the 112 a rejection, examiner is persuaded and therefore withdraws the rejection.
With respect to the 102 rejection, applicant’s argument is moot in view of applicant’s amendments and are addressed below.
With respect to the 101 rejection, Applicant argues that none of the limitations of the pending claims fall within any of the groupings of abstract ideas. Examiner respectfully disagree. The claim limitations pertains to a treatment plan based on a user, specifically the user’s social situations and current environment, which of covers managing personal behavior or relationships or interactions between people, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Applicant argues that the claims are directed to a practical application, where it provides technical solution to a technological problem relating to deficiencies in medical analytics, the claimed technology provides a consistent and accurate, manageable and reproducible method for applying advance multi-step analytics to generate data treatment plans. Examiner respectfully disagree. The instant claim uses two given factors to generate a treatment plan. This does not improve the computer technology itself, rather it uses a generic computer to execute the abstract idea.
Applicant argues that the claims recite a practical application since it generates and provides dynamically generated treatment plan data which uniquely utilizes situational data associated with the client identifier to the one or more types of social situation and to one or more current environmental factors. Examiner respectfully disagree. The two elements used with the client identifier to “dynamically” generate a treatment plan, is just that, it provides these elements to determine a specific treatment plan. It merely uses a generic computer to execute a rules-based algorithm and does not improve the technology.
Applicant argues that the invention is directed to issues rooted in computer technology to solving problems relating to medical analytics. Examiner respectfully disagree. The invention uses a generic computer component to execute the abstract idea.
Applicant argues that similar to BASCOM, that the invention do no preempt all ways of medical analytics, and now instead as amended recite a particular arrangement of limitations that provides technical improvement over conventional methods for generating and providing generated treatment plan data. Examiner respectfully 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-21 are drawn to a method which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1, 8 and 15 recite “analyzing in response to an electronic request client specific data associated with a client identifier based on one or more automated assessment tools to generated assessment data associated with the client identifier”, “determining one or more treatment parameters from a plurality of stored treatment parameters based on the client specific data, the assessment data and the one or more of the plurality of stored curriculum and hours rules”, “calculating using one or more automated scoring assessment tools, one or more norm-referenced assessment scores, based on the determined one or more treatment parameters”, “generating treatment plant based on the norm-referenced assessment scores and at 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “computing device” and “medium”, “processor”, “memory”, ”AI (artificial intelligence)”, which are additional elements that are recited at a high level of generality (e.g., the “processor” performs a pattern identification analysis through no more than a statement that said processor is “configured” to perform said patter identification analysis) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to 
The claims recite the additional element of “providing the generated treatment plan data in response to the electronic request”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that 
Paragraph 24, where “processor(s) 24 of the treatment management computing apparatus 12 may execute programmed instructions stored in the memory of the treatment management computing apparatus 12 for any number of functions and other operations as described and illustrated by way of the examples herein. The processor(s) of the treatment management computing apparatus 12 may include one or more CPUs or general-purpose processors with one or more processing cores, for example, although other types of processor(s) can also be used.” 
Paragraph 25 recites “memory 26 of the treatment management computing apparatus 12 may store these programmed instructions for one or more aspects of the present technology as described and illustrated herein, although some or all of the programmed instructions could be stored elsewhere. A variety of different types of memory storage devices, such as random-access memory (RAM), read only memory (ROM), hard disk, solid state drives, flash memory, or other computer readable medium which is read from and written to by a magnetic, optical, or other reading and writing system that is coupled to the processor(s), can be used for the memory”.

The claims recite the additional element of “providing the generated treatment plan data in response to the electronic request”, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouts (2015/0235001) in view of Luellen (2018/0308569)
With respect to claim 1 Fouts teaches a method for applying advanced multi-step analytics to generate treatment plan data, the method comprising: 
analyzing, by a computing device, in response to an electronic request client specific data associated with a client identifier based on one or more automated assessment tools to generate assessment data associated with the client identifier (Fouts paragraph 44 “requesting medical information on an individual or set of individuals from processing center 210 or one or more health care environments 220”); 
determining, by the computing device, one or more treatment parameters from a plurality of stored treatment parameters based on the client specific data, the assessment data, and one or more of the plurality of stored curriculum and hour rules (Fouts paragraph 68 “if different tiers of available health care resources are available to the company, individuals assigned to a first stratum receive a first type of available resource (or a first level of a health care resource, e.g., a certain number of hours of preemptive attention from a health care case officer). Individuals assigned to a second, intermediate stratum, receive a second type or available resource (or second, generally lower, level of a health care resource, e.g., a lesser number of hours of preemptive attention from a health care case officer)”); 
calculating, by the computing device, using one or more automated scoring assessment tools, one or more norm-referenced assessment scores, based on the determined one or more treatment parameters (Fouts paragraph 24 and 48 and Fig. 5 “FIGS. 3A-3B are flow diagrams illustrating a method 300 of assigning an individual to a 
generating, by the computing device, treatment plan data based on the norm-referenced assessment scores and at least one of a plurality of other types of client data (Fouts paragraph 60 “after an initial diagnosis is made, any period of time before the medical professional prescribes a recommended course of therapy”); and 
providing, by the computing device, the generated treatment plan data in response to the electronic request (Fouts paragraph 77 “valid prescription for a recommended course of therapy”).
Fouts does not explicitly teach wherein the at least one of the other types of client data further comprises situational data associated with the client identifier to one or more types of social situations and to one or more current environmental factors.
Luellen teaches “Social Data” as used herein is defined to include, but not be limited to, societal information related to a patient, or cohorts of patients, expressly including financial and/or income status, marital status, sexual activity or habits, education, race or ethnicity, alcohol use, drug use, hair color, skin composition or colors, recreational drug use, tobacco use or exposure, physical activity, social connections, on-line activity, depression, mental or emotional state, stress, employment, financial resource or strains, location, family status (e.g., parent, sibling, etc.), 
Luellen teaches “Environmental Data” as used herein is defined to include, but not be limited to, information to or from any device or sensor communicating, expressly including those communicating wirelessly and/or optically, measuring ambient temperature, air quality, barometric pressure, geographic location, altitude, weather, precipitation, wind, noise levels, drift detection, moon phases, tides and currents, weather patterns, and any and all combinations and/or computations of these data points (e.g., averages, extrapolations, rates of change, etc.) or Analysis (Luellen paragraph 124 which is interpreted as current environmental factors).
One of ordinary skill in the art would have found it obvious to combine the teachings of Fouts with Luellen with the motivation of facilitating improved pharmacotherapy management or efficacy, improved patient safety or treatment efficacy or options, or knowledge management, discovery, research or learning (Luellen paragraph 42).
Claim 8 is rejected as above.
Claim 15 is rejected as above.With respect to claim 2 Fouts teaches the method as set forth in claim 1 wherein the one or more automated assessment tools comprise one or more of an adaptive 
Claim 9 and 16 are rejected as above.With respect to claim 3 Fouts teaches the method as set forth in claim 1 wherein the one or more treatment parameters comprise one or more of a plurality of treatment curriculum and a range of hours for each of the plurality of treatment curriculum (Fouts paragraph 141).
Claim 10 and 17 are rejected as above.With respect to claim 4 Fouts teaches the method as set forth in claim 1 wherein the one or more automated scoring assessment tools comprise one or more of a verbal behavior milestones assessment and placement program tool, an assessment of functional living skills tool, an essential for living tool, or a behavior rating inventory of executive function tool (Fouts paragraph 126).
Claim 11 and 18 are rejected as above.With respect to claim 5 Fouts teaches the method as set forth in claim 1 wherein the other types of client data further comprises preference data associated with the client identifier (Fouts paragraph 52).
Claim 12 and 19 are rejected as above.
Claims 13 and 20 are rejected as above.With respect to claim 7 Fouts teaches the method as set forth in claim 1 wherein the generating the treatment plan data based on the norm-referenced assessment scores further comprises: determining, by the computing device, a time duration of one or more parts of the treatment plan data based on one or more determined ranges from one or more of the plurality of stored curriculum and hour rules (Fouts paragraph 65).
Claim 14 and 21 are rejected as above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/           Primary Examiner, Art Unit 3626